CAYTON, Judge.
Claiming “change of circumstance,” appellant husband filed a motion to vacate a support order which had been entered some 17 months earlier. There was a two-day hearing at which the parties and several witnesses were heard, and a mass of documentary evidence was received. The trial-judge filed a memorandum overruling the motion. A few days later defendant filed a motion for rehearing, based on newly discovered evidence. After hearing, that motion was also overruled.
On this appeal the principal question is whether the evidence required a ruling in favor of the husband. There was, as-we have said, a full hearing. The husband’s claim was that the wife’s income and earning ability had improved since the time the support order was entered, and that his own financial condition had deteriorated, partly because of a serious and painful illness and partly because it had become necessary for him to assume financial responsibility for his infirm and elderly mother. The wife claimed that her own health was poor. As-to these matters, and their effect on the respective position of the parties, there was a great deal of verbal testimony. Also presented were many documents dealing with the income and financial requirements of the parties. After studying the evidence and reviewing all the circumstances, and the financial picture presented, we find no ground for reversing the ruling below that there was a lack of “sufficient proof of substantial and material change of conditions, and circumstances of either party to justify modification” of the original support order.
*913We have also considered errors assigned in connection with rulings on admission and exclusion of evidence. While not all such rulings were precisely correct, we are satisfied none of them were prejudicial in nature.
We have closely read the transcript, to determine whether there is valid basis for the claim that the trial judge evidenced hostility and bias toward appellant and his attorney. The transcript, read as a whole, reveals no cause for complaint. Some procedural and evidentiary rulings adverse to appellant were sternly stated (and sometimes restated), and strictly enforced. But the trial seems to have been handled courteously and carefully, with due regard for the rights — and even the feelings — of both parties and their counsel.
At argument we were told that appellant has now lost his job. If for that or any other valid reason his condition has appreciably worsened in the four months since the last ruling below, or if he has other evidence to justify it, appellant has the right to again seek relief in the trial court.
Affirmed.